NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed May 17, 2021 have been received and considered by Examiner.
Applicant’s cancelation of claims 1 and 2 in the Amendment filed May 17, 2021 has been acknowledged by Examiner.

Allowable Subject Matter
Claims 3-10, 12-14, 16, 17, 19, 20, 22-24 and 27-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 13, the prior art of record fails to teach or suggest a clamp having structural and compositional characteristics that correspond to all claimed structural and compositional limitations, including a clamp for mounting around a tubular member comprising a core layer of a rigid polyurethane and the first and second tensile reinforcement members as claimed in the recited structural relationship with the core layer.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782